Title: From Thomas Jefferson to De Grasse, 19 January 1788
From: Jefferson, Thomas
To: Grasse, Auguste de



Monsieur le Comte
à Paris ce 19me. Janvier 1788.

Par les reglements de l’institution des Cincinnati, je crois que ce sont les Generaux François qui ont servi en Amerique qui peuvent seuls donner l’ordre, c’est à dire M. le Comte d’Estaing,  M. le Comte de Rochambeau et M. le Marquis de la Fayette. C’est aussi de mon devoir d’observer que le Congrès, ayant toujours gardé soigneusement le silence sur cette ordre, leurs ministres n’oseroient pas de s’y meler. J’aurois eté charmé, Monsieur, si j’aurois pu vous etre utile dans cette occasion, mais ce n’est pas le cas où on peut s’adresser au Congrès. Agreez donc, je vous en prie, mes regrets, et les assurances de l’estime et d’attachement avec lesquelles j’ai l’honneur d’etre Monsieur le Comte votre tres humble et tres obeissant serviteur,

Th: Jefferson

